NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 16/686,359, which is a broadening reissue application of U.S. Application No. 14/939,152 (hereinafter the “152 Application"), entitled ELECTRONIC DEVICE AND BATTERY CHARE/DISCHARGE CONTROL METHOD THEREOF, which issued as U.S. Patent No. 9,853,476 (hereinafter the “476 Patent") on December 26, 2017.
The status of the claims is as follows:
Claims 28-35, 37-45, 47-52 are pending and examined herein.
Claims 28-35, 37-45, 47-52 are rejected.

I. REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after the final rejection mailed December 14, 2021 (hereinafter the “2021 Final”).  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the 2021 Final has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's amendment filed on February 11, 2022 (hereinafter the “Feb 2022 Amendment”) has been entered.
 
II. STATUS OF CLAIMS AND APPLICATION
In Feb 2022 Amendment, claims 1-27 were cancelled and new claims 28-35, 37-45 and 47-52 were added.  Therefore, claims 28-35, 37-45 and 47-52 are pending and will be examined herein.
Furthermore, along with the filing of the Request for Continued Examination, Applicant also filed a new reissue declaration (hereinafter the “2022 Reissue Declaration”), which is accepted herein.  In view of 2022 Reissue Declaration, the objections to the reissue declaration and rejection based thereon provided in the 2021 Final are withdrawn.

III. PRIORITY
Examiners acknowledge that the present application is a reissue of the 152 Application, now the 476 Patent.  Examiners further acknowledge the Applicant’s claim of foreign priority to KR10-2014-0157840, filed November 13, 2014.

IV. REJECTIONS – 35 U.S.C. §112(a)
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28-35, 37-45, 47-52 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claims 28-35, 37-45, 47-52 recite “the certain period of time that is less than a day based on the usage pattern.”  However, Examiners do not find a specific disclosure in the 476 Patent of a certain period of time.  Furthermore, Examiners do not find support for other periods of time being less than a day.  While Applicant has indicated that the specification of the 476 Patent discloses a period of time to be “about 8 hours” (See Feb 2022 Amendment page 11), Examiners do not find the specification provides support for the entire range now being claimed, specifically the range at periods other than “about 8 hours” but less than a day, i.e., 23 hours, 18 hours, 1 hour, etc.?  A similar new matter issue is present in claims 50 and 51 wherein the entire range claimed therein, i.e., certain period is “less than 10 hours,” is not disclosed or described in the specification of the 476 Patent.  Therefore, Examiners conclude this feature was also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.

V. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

§251 Rejections Based on New Matter
Claims 28-35, 37-45, 47-52 and this reissue application as a whole are rejected as being based upon new matter being added to the disclosure.  Furthermore, because the claims contain new matter, Examiners find the claims also do not seek to reissue the 476 Patent for any invention disclosed in the 476 Patent, i.e., the claims fail the original patent requirement because the subject matter of the claims is not unequivocally disclosed in the 476 Patent.  This new matter is discussed above in the rejection under 35 U.S.C. §112(a). 

VI. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112(f). See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. §112(f) because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112(f), the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

VII. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §103(a) that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A.	Obviousness Rejections Applying Carmichael and Das
Claims 28-35, 37-45, 47 and 50-52 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. 2014/0077754 to Carmichael et al. (hereinafter “Carmichael”) in view of U.S. Patent Application Publication No. 2014/0184163 et al. to Das et al. (hereinafter “Das”).
Regarding claim 28, Carmichael teaches an electronic device (See FIG. 6, reprinted below, charging system for electronic device.  See ¶¶0043-0048 wherein the system comprises a CPU, memory, software instructions and further includes a keyboard, display and telephone communications interface.  Further see ¶0039 wherein the battery charger is integrated into the battery charged electronic device.  See Carmichael ¶0002 wherein the charging method of Carmichael is discussed in the context of mobile electronic devices) comprising: 

    PNG
    media_image1.png
    333
    637
    media_image1.png
    Greyscale

Carmichael FIG. 6
a battery, the battery comprising a rechargeable battery (See FIG. 6 above, battery 650); 
a power supply circuit (See FIG. 6 above, charge circuit 620)
at least one processor operatively connected to the power supply circuit and the battery (See FIG. 6 above and ¶¶0043-0044, controller 500 which comprises a processor 502); and 
a memory operatively connected to the at least one processor (See FIG. 6 above and ¶¶0044-0045, controller 500 which comprises a memory 506 which comprises software instructions for charging control), wherein the memory stores instructions that, when executed by the at least one processor (See FIG. 6 above and ¶0045 wherein the memory has software instructions for controlling the charging operations), are configured to cause the electronic device to: 
analyze usage pattern information of the battery including first information relating to a state in which the electronic device is connected to an external charger (See ¶0036 wherein the system “may study the usage of the battery and percentile of total charge remaining when the battery is attached to the charger), 
wherein the instructions, when executed by the at least one processor, further cause the electronic device to: control the power supply circuit to set a charged level of the battery to a first level, the first level being lower than a second level, control the power supply circuit to charge the battery to the set first level (See FIG. 2, reprinted below and ¶¶0024-0027 wherein the battery is charged up to 3.9 volts during a CC/CV charge cycle), 

    PNG
    media_image2.png
    335
    723
    media_image2.png
    Greyscale

Carmichael FIG. 2
wherein, when battery level reaches the first level and the electronic device is connected to the external charger, maintain the battery level at the first level for a certain period of time that is less than a day based on the usage pattern information (See FIG. 2 above and ¶¶0024-0027 wherein during the nighttime hours based on the usage pattern of the electronic device wherein the electronic device usage is low, the battery level is charged to and maintained at the first level of 3.9 volts.  As shown it is maintained for less than 7 hours, i.e., during nighttime), and 
when the certain period of time has passed, control the power supply circuit to set the charged level of the battery to the second level and to charge the battery to the second level from the first level (See FIG. 2 above and ¶¶0024-0027 wherein as the high usage time nears at the beginning of the day after the nighttime, the battery is charged up to a second level for the battery, the maximum voltage of 4.2 volts).
However, while Carmichael teaches monitoring the usage of the electronic device as whole, it does not examine specific applications or programs running thereon.  Nevertheless, Das teaches another system for charging the battery of an electronic device on the basis of a usage pattern, wherein the usage pattern is analyzed based on information relating to a battery consumption amount of at least one application being executed on the electronic device (See Das ¶0022 wherein “the user profiler may monitor user activity over different house of the day that, i.e., at what rate and which applications is running over the course of the day”).  It would have been obvious at the time the application was filed to analyze the applications being executed in the electronic device of Carmichael.  One having ordinary skill in the art would do so construct a user profile of the activity usage patterns and further implement a charge routine based on the activity usage pattern (See Das ¶¶0008 and 0022).
Furthermore, Examiners find that using the additional information as taught by Das in the charging system of Carmichael is merely the use of a known technique to improve similar devices in the same way.  See MPEP §2143(I)(C).  As discussed above, Carmichael teaches a base charging system that otherwise reads on the more salient features of claim 28.  Specifically, Carmichael uses prior usage information of the electronic device as well as previous charging information of the battery to develop a usage pattern of the electronic device to determine the manner and voltage level to charge the battery in the electronic device (See Carmichael ¶¶0027-0036).  Examiners further find Das is a comparable charging system for an electronic device that uses additional information, i.e., running application information, when developing a usage pattern for the electronic device.  The proposed combination is merely to take into consideration this additional information, i.e., running application information as taught by Das, when developing the usage pattern information of Carmichael.  Examiners further find that one having ordinary skill in the art could have used this additional information as proposed because such additional information will create a fuller picture of the usage pattern for consideration when charging batteries in electronic devices.  Furthermore, Examiners find that such a combination is predictable because no functionality of Carmichael would be lost and the operation thereof would remain the same with the improvement being more information used in the development of the usage pattern.
Regarding claim 29, Carmichael and Das teach the device of claim 28 and further wherein a first time period during which the battery charges to the first level is longer than a second time period during which the battery charges to the second level (Note combination provided above.  Further note this feature is dependent on the state of charge of the battery before charging and further is selectable and depends on the battery as discussed in ¶0024 of Carmichael.  Thus, Examiners find in the ordinary course of operation of the device of Carmichael and the selection of the first charge level/optimum voltage and further the battery, the time periods for charging to the first and second levels would meet the recited time periods).
Regarding claim 30, Carmichael and Das teach the device of claim 28 and further wherein the usage pattern information related to a previous charging time period (See Carmichael ¶0036 wherein the charge schedule is altered on the basis of “times when the batter is attached to the charger” and the “detected voltage level at the time the battery is attached to the charger”).
Regarding claim 31, Carmichael and Das teach the device of claim 30 and further wherein the previous charging time period is a time period between plug-in start time and unplug end time (See Carmichael ¶0036 wherein the charge schedule is altered on the basis of “times when the batter is attached to the charger” and the “detected voltage level at the time the battery is attached to the charger”).
Regarding claim 32, Carmichael and Das teach the device of claim 28 and further wherein the first level is in a range between 60 % 80 % of the second level (See Carmichael ¶0024 wherein the first level is selectable to be 80% of the full charge/second level).
Regarding claim 33, Carmichael and Das teach the device of claim 32 and further wherein the second level corresponds to a maximum charging voltage or current of the battery (See Carmichael FIG. 2 above and ¶0024 wherein the second level is a full charge level).
Regarding claim 34, Carmichael and Das teach the device of claim 28 and further wherein the usage pattern information includes information regarding to a first pattern that charging state of the battery is continued over a certain time after a charging of the battery is completed (See Carmichael ¶0036 wherein in the learning mode, the system monitors previous detected events and conditions and can alter usage patterns).
Regarding claim 35, Carmichael and Das teach the device of claim 34 and further wherein the instructions, when executed by the at least one processor, further cause the electronic device to: identify a duration time of charging of the battery while the battery is being charged during the night based on whether the charging state of the battery is the first pattern, and analyze the usage pattern information based on the duration time of the charging of the battery (See Carmichael ¶¶0027 and 0034 and FIG. 2 above, note usage pattern for charging shown in FIG. 2 is based on night charging and further note the system continually monitors charging patterns and further the system analyzes a duration time of charging the battery from the first level to the second level).
Regarding claim 37, Carmichael and Das teach the device of claim 28 and further wherein the instructions, when executed by the at least one processor, further cause the electronic device to: determine whether to control the power supply circuit to set the charged level of the battery to the first level based on the usage pattern information, and control the power supply circuit to switch the charged level of the battery from the second level to the first level based on the determination (See Carmichael ¶¶0024-0034 wherein the instructions cause the device to charge to the first level depending on the day of the week and the time of the day and further the override feature can change the charging from the second level to the first level on weekends when the second level is not needed.  Furthermore, the instruction can put in the device in a vacation mode during a weekday which switches the device from a second level/full charge to the first level/optimal charge).
Regarding claim 38, the combination as proposed above for claim 28 above teaches a method for operating an electronic device comprising a battery (See Carmichael FIG. 6, reprinted below, charging system for electronic device.  See ¶¶0043-0048 wherein the system comprises a CPU, memory, software instructions and further includes a keyboard, display and telephone communications interface.  Further see Carmichael ¶0039 wherein the battery charger is integrated into the battery charged electronic device.  See Carmichael ¶0002 wherein the charging method of Carmichael is discussed in the context of mobile electronic devices.  Furthermore, see Das ¶0008 wherein the charging method and system therein is for electronic devices), the method comprising: 
controlling a power supply circuit, by at least one processor, configured to analyze usage pattern information of the battery including first information relating to a state in which the electronic device is connected to an external charger and second information relating to a battery consumption amount of at least one application being executed on the electronic device (See Carmichael ¶0036 wherein the system “may study the usage of the battery and percentile of total charge remaining when the battery is attached to the charger.  See also Das ¶0022 wherein “the user profiler may monitor user activity over different house of the day that, i.e., at what rate and which applications is running over the course of the day.”  The proposed combination simply the system of Carmichael analyzing the application usage information as taught by Das), to set a charged level of the battery to a first level, the first level being lower than a second level (See Carmichael FIG. 2 above and ¶¶0024-0027 wherein during the nighttime hours based on the usage pattern of the electronic device wherein the electronic device usage is low, the battery level is charged to and maintained at the first level of 3.9 volts.  As shown it is maintained for less than 7 hours, i.e., during nighttime); 
controlling the power supply circuit, by the at least one processor, to charge the battery with a set voltage or current; controlling the power supply circuit to charge the battery to the first level, when battery level reaches the first level and the electronic device is connected to the external charger, maintain the battery level at the first level for a certain period of time that is less than a day based on the usage pattern information (See Carmichael FIG. 2 above and ¶¶0024-0027 wherein during the nighttime hours based on the usage pattern of the electronic device wherein the electronic device usage is low, the battery level is charged to and maintained at the first level of 3.9 volts.  As shown it is maintained for less than 7 hours, i.e., during nighttime), and 
when the certain time period has passed, controlling the power supply circuit to set the charged level of the battery to the second level and to charge the battery to the second level from the first level (See Carmichael FIG. 2 above and ¶¶0024-0027 wherein as the high usage time nears at the beginning of the day after the nighttime, the battery is charged up to a second level for the battery, the maximum voltage of 4.2 volts).
Regarding claim 39, Carmichael and Das teach the method of claim 38 and further wherein a first time period during which the battery charges to the first level is longer than a second time period during which the battery charges to the second level (Note combination provided above.  Further note this feature is dependent on the state of charge of the battery before charging and further is selectable and depends on the battery as discussed in ¶0024 of Carmichael.  Thus, Examiners find in the ordinary course of operation of the device of Carmichael and the selection of the first charge level/optimum voltage and further the battery, the time periods for charging to the first and second levels would meet the recited time periods).
Regarding claim 40, Carmichael and Das teach the method of claim 38 and further wherein the usage pattern information related to a previous charging time period (See Carmichael ¶0036 wherein the charge schedule is altered on the basis of “times when the batter is attached to the charger” and the “detected voltage level at the time the battery is attached to the charger”).
Regarding claim 41, Carmichael and Das teach the method of claim 40 and further wherein the previous charging time period is a time period between plug-in start time and unplug end time (See Carmichael ¶0036 wherein the charge schedule is altered on the basis of “times when the batter is attached to the charger” and the “detected voltage level at the time the battery is attached to the charger”).
Regarding claim 42, Carmichael and Das teach the method of claim 40 and further wherein the first level is in a range between 60 % 80 % of the second level (See Carmichael ¶0024 wherein the first level is selectable to be 80% of the full charge/second level).
Regarding claim 43, Carmichael and Das teach the method of claim 42 and further wherein the second level corresponds to a maximum charging voltage or current of the battery (See Carmichael FIG. 2 above and ¶0024 wherein the second level is a full charge level).
Regarding claim 44, Carmichael and Das teach the method of claim 38 and further wherein the usage pattern information includes information regarding to a first pattern that charging state of the battery is continued over the certain time period after a charging of the battery is completed (See Carmichael ¶0036 wherein in the learning mode, the system monitors previous detected events and conditions and can alter usage patterns).
Regarding claim 45, Carmichael and Das teach the method of claim 44 and further comprises: identifying duration time of charging of the battery while the battery is being charged during the night based on whether the charging state of the battery is the first pattern; and analyzing the usage pattern information based on the duration time of the charging of the battery (See Carmichael ¶¶0027 and 0034 and FIG. 2 above, note usage pattern for charging shown in FIG. 2 is based on night charging and further note the system continually monitors charging patterns and further the system analyzes a duration time of charging the battery from the first level to the second level).
Regarding claim 47, Carmichael and Das teach the method of claim 38 and further wherein the method further comprises: determining whether to control the power supply circuit to set the charged level of the battery to the first level based on the usage pattern information; and controlling the power supply circuit to switch the charged level of the battery from the second level to the first level based on the determination (See Carmichael ¶¶0024-0034 wherein the instructions cause the device to charge to the first level depending on the day of the week and the time of the day and further the override feature can change the charging from the second level to the first level on weekends when the second level is not needed.  Furthermore, the instruction can put in the device in a vacation mode during a weekday which switches the device from a second level/full charge to the first level/optimal charge).
Regarding claims 48 and 49, Carmichael and Das teaches the device of claim 28 and the method of claim 38 as discussed above.  Furthermore, Carmichael and Das teach generating the usage pattern generating the usage pattern information of the battery based on a charge/discharge state of the battery and configure charge/discharge information of the battery based on the generated usage pattern information (See Carmichael ¶¶0020-0021, 0036 and 0040-0041 wherein the charge/discharge state of the battery during daily use, during previous charge times and at time of charging is monitored to determine the usage pattern and used to charge the battery accordingly to a charge strategy/schedule).
However, this proposed combination does not teach generating the usage pattern based on the location of the electronic device.  Nevertheless, Das further teaches its battery charging system for an electronic device further comprises a feature wherein a usage pattern is generated based on the location of the electronic device to determine a charge strategy for the battery in the electronic device (See Das ¶¶0021 and 0032-0038 wherein the user profiler monitors activity usage patterns and device locations to construct a user profile).  Das further teaches generating the usage pattern based on location of the electronic device (See Das ¶0022).  It would have been obvious at the time the application was filed to further include location information in addition to the other information to determine the usage pattern in the combination of Carmichael and Das.  One having ordinary skill in the art would do so because as noted in Das, “the user profiler 164 may incorporate location information from the location service(s) 160 into the user profile” (See Das ¶0022).  Furthermore, as noted above, one having ordinary skill in the art would do so construct a user profile of the activity usage patterns and further implement a charge routine based on the activity usage pattern (See Das ¶¶0008 and 0022).  All this information, i.e., state of connection, running application information, charge/discharge state and location information would provide useful information to determine a usage/charge pattern for the battery of the electronic device.
Furthermore, Examiners find that using the additional information as taught by Das in the charging system of Carmichael and Das is merely the use of a known technique to improve similar devices in the same way.  See MPEP §2143(I)(C).  As discussed above, Carmichael and Das teaches a base charging system that otherwise reads on the more salient features of claims 28 and 38 as found above.  Specifically, Carmichael and Das uses prior usage information of the electronic device as well as previous charging information of the battery to develop a usage pattern of the electronic device to determine the manner and voltage level to charge the battery in the electronic device (See Carmichael ¶¶0027-0036) and further Das teaches using running application information in the determination of the usage pattern (See Das ¶¶0008 and 0022).  Examiners further find the additional teachings of Das is a comparable charging system for an electronic device that uses additional information, i.e., location information, when developing a usage pattern for the electronic device.  The proposed combination is merely to take into consideration this additional information, i.e., location information as taught by Das, when developing the usage pattern information of Carmichael and Das.  Examiners further find that one having ordinary skill in the art could have used this additional information as proposed because such additional information will create a fuller picture of the usage pattern for consideration when charging batteries in electronic devices.  Furthermore, Examiners find that such a combination is predictable because no functionality of Carmichael or Das would be lost and the operation thereof would remain the same with the improvement being more information used in the development of the usage pattern.
Regarding claim 50, Carmichael and Das teach the device of claim 28 and further wherein the certain period is less than 10 hours (See Carmichael FIG. 2 above, note certain period is about 7 hours, which is less than 10 hours).
Regarding claim 51, Carmichael and Das teach the method of claim 38 and further wherein the certain period is less than 10 hours (See Carmichael FIG. 2 above, note certain period is about 7 hours, which is less than 10 hours).
Regarding claim 52, Carmichael and Das teach the device of claim 28 and further wherein the battery is charged to the first level using a constant current mode and the battery level is maintained at the first level using a constant voltage mode during the certain period of time (See Carmichael FIG. 2 above and disclosure related thereto which illustrates the CC/CV mode of charging).

VIII. EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS
Applicant’s arguments provided in the Feb 2022 Amendment have been fully considered but are moot in view of the new grounds of rejection provided in this Office action.

IX. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 476 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

X. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XI. CONCLUSION
Claims 28-35, 37-45, 47-52 are pending and examined herein.
Claims 28-35, 37-45, 47-52 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        












Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992